Exhibit 99.2 Form 51-102F3 Material Change Report 1. Name and Address of Company MAG Silver Corp. Suite 770 - 800 West Pender Street Vancouver, BC V6C 2V6Canada 2. Date of Material Change October 28, 2013 3. News Release MAG Silver Corp. (the “Company”) issued a news release dated October 28, 2013 (the “News Release”) relating to the material change.The News Release which is attached as “Schedule A” hereto was distributed through Marketwire and filed with the applicable securities regulatory authorities. 4. Summary of Material Change On October 28, 2013, the Company announced that its joint venture partner and project operator, Fresnillo plc (“Fresnillo”), has commenced underground development at the Juanicipio project located in the Fresnillo District, Zacatecas State, Mexico. Portal area preparation is in the final stages of completion and a continuous miner is planned to start excavating the uppermost part of the access ramp (see photo below).The initiation of underground work follows a year of engineering, hydrological and environmental studies in support of required permits, all of which are now in hand. The underground work is being carried out under a previously approved initial development budget that includes the commencement of the first 2,500 metres of ramp advancement.The Juanicipio Project is held in Minera Juanicipio S.A. de C.V. (“Minera Juanicipio”), a Mexican joint venture company owned 44% by MAG and 56% by Fresnillo. 5. Full Description of Material Change For a full description of the material change, please see “Schedule A” below.The News Release may also be viewed on SEDAR at www.sedar.com. 6. Reliance on subsection 7.1(2) of National Instrument 51-102 Not applicable. 7. Omitted Information No information has been omitted on the basis that it is confidential information. 8. Executive Officer The following executive officer of the Company is knowledgeable about the material change and may be contacted regarding the change: George Paspalas President and Chief Executive Officer Telephone: (604) 630-1399 Facsimile: (604) 681-0894 9. Date of Report October 28, 2013 SCHEDULE A MAG Silver Corp.
